Name: 77/380/EEC: Commission Decision of 23 May 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'two-phase/vector lock-in-amplifier' PAR model 129 A
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-06-10

 Avis juridique important|31977D038077/380/EEC: Commission Decision of 23 May 1977 excluding from admission free of Common Customs Tariff duties the scientific apparatus described as 'two-phase/vector lock-in-amplifier' PAR model 129 A Official Journal L 143 , 10/06/1977 P. 0023 - 0023 Greek special edition: Chapter 02 Volume 3 P. 0094 ++++COMMISSION DECISION OF 23 MAY 1977 EXCLUDING FROM ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES THE SCIENTIFIC APPARATUS DESCRIBED AS " TWO-PHASE/VECTOR LOCK-IN-AMPLIFIER " PAR MODEL 129 A ( 77/380/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ) , AND IN PARTICULAR ARTICLE 4 THEREOF , WHEREAS , BY LETTER DATED 23 NOVEMBER 1976 , THE GERMAN GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN PARAGRAPHS 3 TO 7 OF ARTICLE 4 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE APPARATUS DESCRIBED AS " TWO-PHASE/VECTOR LOCK-IN-AMPLIFIER " PAR MODEL 129 A IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 29 APRIL 1977 WITHIN THE COMMITTEE ON DUTY-FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THE APPARATUS IN QUESTION IS A PHASE-SENSITIVE , VECTORIAL BIPHASE DETECTION SYSTEM ; WHEREAS IT IS USED IN THE FIELD OF NUCLEAR SECURITY FOR PREVENTIVE DETECTION OF DEFECTS IN REACTOR TUBE CHANNELS BY ANALYSIS OF THE PHASE AND AMPLITUDE OF ELECTRIC PARASITE SIGNALS WHICH RESULT ; WHEREAS , ON THE BASIS OF INFORMATION RECEIVED FROM MEMBER STATES , APPARATUS OF SCIENTIFIC VALUE EQUIVALENT TO THE SAID APPARATUS CAPABLE OF USE FOR THE SAME PURPOSE IS CURRENTLY MANUFACTURED IN HAS ADOPTED THIS DECISION : ARTICLE 1 THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE SCIENTIFIC APPARATUS DESCRIBED AS " TWO-PHASE/VECTOR LOCK-IN-AMPLIFIER " PAR MODEL 129 A ARE NOT FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 MAY 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION ( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 .